  Case 17-23154       Doc 25   Filed 06/26/19 Entered 06/26/19 15:42:37              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     17-23154
Jeanette Melendez                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

           ORDER ON MOTION TO OBTAIN/INCUR DEBT & SHORTEN NOTICE

        THIS CAUSE COMING ON TO BE HEARD on the Motion of the Debtor the Court having
jurisdiction of the parties and the subject matter and being duly advised in the premises, due Notice
having been given to the parties entitled thereto,

  IT IS HEREBY ORDERED: The Debtor is permitted to purchase a used 2017 Kia Soul or a similar
vehicle, with an amount financed not to exceed $14,702.27, interest not to exceed 15.99%, and monthly
payments not to exceed $321.00




                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: June 26, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
